DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2016-016548, filed on January 29, 2016, has been received and made of record in parent application 16/069,448.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on December 4, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "54" and "153" have both been used to designate the " and "154" have both been used to designate the “third transfer gate unit” (see figure 20 and 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The Examiner believe that reference characters 153 (the instance on the right side of figure 21) and 154 in figure 21 should be replaced with 54 and 151, respectively, and that reference character 154 in figure 22A should be replaced with 151.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “153” has been used to designate both the “second transfer gate unit” and the “second photoelectric conversion unit” (see figure 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lule et al. (US Pub.2017/0118424), in view of Chuang et al. (US Pub. 2011/0049589).
In regard to claim 1, note Lule discloses a light detecting device, comprising a pixel array (paragraph 0044), and a plurality of vertical signal lines that includes a signal line coupled to a pixel unit of the pixel array (paragraphs 0045-0047, and figure 3: CL, 100), wherein the pixel unit includes a first photoelectric conversion region (paragraphs 0045-0047, and figure 3: PPD1), a first transfer transistor coupled to the first photoelectric conversion region (paragraphs 0045-0047, and figure 3: 101), a floating diffusion region configured to store charge transferred via the first transfer transistor (paragraphs 0045-0047, and figure 3: SN), a second transfer transistor coupled to the floating diffusion region (paragraphs 0045-0047, and figure 3: 103), a charge storing region (paragraphs 0045-0047, and figure 3: MEM_M), a third transfer transistor coupled to the charge storing region (paragraphs 0045-0047, and figure 3: 113), a selection transistor (paragraphs 0045-0047, and figure 3: 119), and an amplification transistor configured to output a pixel signal to the signal line via the selection transistor, wherein the pixel signal is outputted based the charge (paragraphs 0045-0047, and figure 3: 117).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the charge storing region that includes a metal electrode and an insulating film, and that a shape of the insulating film is a concave shape in a cross-sectional view of the pixel unit.
In analogous art, Chuang discloses an imaging device that includes a charge storing region that includes a metal electrode and an insulating film (paragraphs 0017-0020, and figure 1: 28 & 32), and that a shape of the insulating film is a concave shape in a cross-sectional view of the pixel unit (paragraphs 0017-0020, and figure 1: 28 & 32; the insulating film 28 has concave shape surrounding the electrode 32).  Chuang teaches that the use of a charge storing region that includes a metal electrode and an insulating film, and that a shape of the insulating film is a concave shape in a cross-sectional view of the pixel unit is preferred in due to the simplicity in manufacturing process (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the charge storing region includes a metal electrode and an insulating film, and that a shape of the insulating film is a concave shape in a cross-sectional view of the pixel unit, in order to simplify the manufacturing process, as suggested by Chuang.
In regard to claim 2, note Chuang discloses that the metal electrode includes one of Ti, TiN, or W (paragraph 0019, and figure 1: 32; the electrode 32 may be formed of one of Ti, TiN, or W).
In regard to claim 3, note Chuang discloses that the insulating film covers a bottom of the metal electrode and a part of sides of the metal electrode (paragraphs 0017-0020, and figure 1: 28 & 32; the insulating film 28 has concave shape surrounding the electrode 32).
In regard to claim 4, note Lule discloses a reset transistor coupled to the second transfer transistor (paragraphs 0045-0047, and figure 3: 105). 
In regard to claim 5, note Chuang discloses a wiring layer that includes the charge storing region (paragraphs 0017-0020, and figure 1: 30, 32; the metal interconnection layers 30 include the capacitor 32).
In regard to claim 6, note Lule discloses that the selection transistor is between a source electrode of the amplification transistor and the signal line (paragraphs 0045-0047, and figure 3: 117, 119, CL).
In regard to claim 7, note Lule discloses a second photoelectric conversion region (paragraphs 0045-0047, and figure 3: PPD2), and a fourth transfer transistor between the second photoelectric conversion region and the charge storing region (paragraphs 0045-0047, and figure 3: 107).
In regard to claim 8, note Lule discloses a light receiving surface of the first photoelectric conversion region is larger than a light receiving surface of the second photoelectric conversion region (paragraphs 0045-0047, and figure 3: PPD1, PPD2; PPD1 is larger than PPD2).
In regard to claim 9, note Lule discloses that the second transfer transistor is between the charge storing region and the floating diffusion region (paragraphs 0045-0047, and figure 3: SN, 103, MEM_M).
In regard to claim 10, note Lule discloses that the charge storing region includes a capacitor that is between the third transfer transistor and the fourth transfer transistor (paragraphs 0045-0047, and figure 3: 113, MEM_M, 107).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,847,847: note the use of an imaging device that may include various types of capacitors within the pixel circuit.
US 9,247,170: note the use of an imaging pixels having circuitry to control the conversion gain of the pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697